Judgment insofar as it imposes sentence unanimously reversed on the law and otherwise affirmed and ease remitted to Erie County Court for resentence. Memorandum: We find that there was an understanding acceptance and consent by the defendant to the plea of guilty to a violation of probation entered on his behalf by his attorney. However the sentence of one year in the Erie County Penitentiary was not an authorized disposition, upon a misdemeanor conviction, under section 60.15 of the Penal Law and a sentence in conformance therewith should be imposed. (Appeal from judgment *1049of Erie County Court convicting defendant of violation of probation.) Present — Goldman, P. J., Del Vecchio, Marsh, Witmer and Moule, JJ.